DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed, 04/29/2022, has been entered. Claims 1-20 are pending in the application. 
Applicant's reformatting of claim 18 has overcome the claim objection previously set forth in the Non-Final Office Action.
Applicant's amendment to claims 1, 7, 11, 16 and 20 have overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action.

Response to Arguments
Applicant’s arguments with respect to amendments to independent claim(s) 1,11 and 20 are moot based on the new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moya (US 10042048 B1) in view of De Franchis (US 10672139 B2).

Regarding claim 1, Moya discloses [Note: what Moya fails to disclose is strike-through]
A method for processing synthetic aperture radar (SAR) signatures from a SAR device (Paragraph 27, “The classification device 150 is in direct or indirect communication with the radar system 120, such that data generated by the radar system 120 (or data based upon data generated by the radar system 120) can be received at the classification device 150.”; the radar system is a SAR), the method comprising: receiving a SAR backscatter signature of a geographical area including an object of interest (Paragraph 28, The image generator 140 can exploit different phenomena of the complex backscatter data to produce the SAR images 141, 142 and 143. While shown as being separate from the classification device 150 and the radar system 120, it is to be understood that the SAR image generator 140 may be included in either of the classification system 150 or the radar system 120. The respective SAR images 141-143 can be stored in the data store 130 for subsequent retrieval” and Paragraph 37, “It can be ascertained that the classifier component 190 can be configured to perform a classification based upon pixel values of a segment with respect to any suitable object, feature, or the like.” i.e. object of interest) at a given time (Paragraph 43, “A complex-valued radar backscatter (BKS) image can provide not only magnitude of the backscattered radar return, but also a phase of the returned signal (e.g., return signal 124), which can be utilized for determining coherence between multiple passes and for forming interferometric height maps. CCD image products, produced from co-registered images (e.g., registered SAR images 146-148) of the same scene 115 collected at different times (e.g., formed from co-registering SAR images 141-143), can exploit the phase information in the backscatter signal 124 to detect subtle changes such as tire tracks in a dirt road or breeze-induced shifts in vegetation.”), the SAR backscatter signature including a two dimensional array of intensity values (Fig.5A and Paragraph 49, “The Parzen density estimate produces larger values for pixels whose close neighbors have similar intensities. FIG. 5A presents a conceptual representation of the Parzen density over the row and column grid space comprising a plurality of high intensity regions 510 and lower intensity regions 515.”); extracting one or more features (Paragraph 32, “The artifact-reduced SAR image product 165 can be perceived as an image comprising a plurality of pixels, wherein each pixel has a value or vector of values assigned thereto.”) from the SAR backscatter signature based on the intensity values of the SAR backscatter signature (Paragraph 38, “Features of a segment that can impact whether the segment represents an object include, but are not limited to, size of the segment, shape of the segment, average intensity values of pixels in the segment, distribution of intensity values of pixels in the segment, etc.”); inputting the one or more feature into a neural network model, the neural network model trained using training data (Paragraph 38, “These features can be (inherently) identified when training the classifier component 190, and the classifier component 190 can perform suitable computations with respect to pixel values in the segment when classifying the segment as representing an object or feature or not representing the object or feature.”), the training data including one or more training sets (Paragraph 38, “The classifier component 190 can be trained to perform a classification based upon labeled training data.”), each training set comprising labeled SAR backscatter signatures of objects of interest (Paragraph 37, “The memory 152 additionally comprises a classifier component 190, which can receive the segmented SAR image 185 and assign at least one label to at least one segment in the segmented SAR image 185 based upon values of pixels in the at least one segment (e.g., one label is assigned to each pixel in the segment(s) 186). Further, since each SAR image in the registered stack 149 is segmented, the classifier component 190 can assign the at least one label to the at least one segment based upon a vector of pixel values, wherein a number of entries in the vector maps to a number of images in the stack 149. Pursuant to an example, the classifier component 190 can be configured to determine if a segment represents a particular type of vegetation based upon pixel values in the segment.”); receiving, as output from the neural network model, coordinate values indicating one or more visual features of the object of interest (Paragraph 37, “Further, since each SAR image in the registered stack 149 is segmented, the classifier component 190 can assign the at least one label to the at least one segment based upon a vector of pixel values, wherein a number of entries in the vector maps to a number of images in the stack 149. Pursuant to an example, the classifier component 190 can be configured to determine if a segment represents a particular type of vegetation based upon pixel values in the segment. When the classifier component 190 determines that the segment represents the particular type of vegetation, the classifier component can assign a label to the segment in the segmented SAR image 185 that indicates that the segment represents the particular type of vegetation.”); 

De Franchis discloses, 
and determining one or more measurements of the object of interest based on the coordinate values (Paragraph 0101, “For each tank of the AOI, its refined coordinates λ, θ,z and dimensions r, h and the average projection function P of the time series are used to compute the image coordinates of points R.sub.0 and R.sub.1 in the registered time series (see FIG. 5). R.sub.0 is the position of the floating roof when the tank is empty and R.sub.1 is the position of the floating roof when the tank is full. As the images are registered (thanks to step A14), the pixel coordinates of these points are the same in all the images of the time series.”), wherein each of the one or more measurements characterize a state of the object of interest at the given time (Paragraph 0110, “As explained in the description of step A15, paragraph “Floating roof tank signature in SAR images”, floating roof tanks have a specific signature in radar images. The orthogonal intersection of the metallic tank roof with the metallic tank wall is a strong radar reflector and thus appears as a bright spot in the SAR image. The output D12 of the initialization process gives the pixel coordinates of the two extremal positions R.sub.0 (tank empty) and R.sub.1 (tank full) of the tank roof in the registered SAR time series (see FIG. 5). The computing tool searches the bright spot position R in a window including said two positions R.sub.0 and R.sub.1.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the feature of: determining one or more measurements of the object of interest based on the coordinate values, wherein each of the one or more measurements characterize a state of the object of interest at the given time. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specifically disclose, determining one or more measurements of the object of interest based on the coordinate values, wherein each of the one or more measurements characterize a state of the object of interest at the given time. De Franchis is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. De Franchis specifically discloses the features mentioned above that are not disclosed by Moya. It would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention as such a combination would provide a good usage of determining fill levels of floating roof containers by determining measurements between coordinate values and thus indicating the state of the tank (full vs. empty). 

Regarding claim 2, the combination of Moya and De Franchis discloses
The method of claim 1. Moya also discloses information about the SAR backscatter signature (Paragraph 28, The image generator 140 can exploit different phenomena of the complex backscatter data to produce the SAR images 141, 142 and 143. While shown as being separate from the classification device 150 and the radar system 120, it is to be understood that the SAR image generator 140 may be included in either of the classification system 150 or the radar system 120. The respective SAR images 141-143 can be stored in the data store 130 for subsequent retrieval” and Paragraph 37, “It can be ascertained that the classifier component 190 can be configured to perform a classification based upon pixel values of a segment with respect to any suitable object, feature, or the like.). 
However, Moya fails to disclose, 
further comprising receiving metadata from the SAR device describing information about the SAR device, 
the metadata including an incidence angle of the SAR device.

De Franchis discloses, 
further comprising receiving metadata from the SAR device describing information about the SAR device (Paragraph 0076, “In a further step A13, the time series of images are preprocessed and cropped. Remote sensing SAR images usually cover areas much larger than the AOI. It is thus necessary to find the part of the image that contains the AOI. The position of the AOI in the SAR image is computed thanks to the knowledge of the radar positions over time listed in the image metadata. Knowing the radar positions during the image acquisition, the computing tool converts the geographic coordinates (longitude, latitude, altitude) of a 3D point into the pixel coordinates (x, y) of its position in the SAR image”) 
the metadata including an incidence angle of the SAR device (Paragraph 0095, “Projection function. Given a radar image u, the precise radar positions over time listed in the image metadata allow to define a projection function P.sub.u, as was introduced in the description of step A13. This function converts the 3D coordinates λ, θ, z of a world point into the 2D coordinates of its pixel position in image u”; Paragraph 0101, “For each tank of the AOI, its refined coordinates λ, θ,z and dimensions r, h and the average projection function P of the time series are used to compute the image coordinates of points R.sub.0 and R.sub.1 in the registered time series (see FIG. 5). R.sub.0 is the position of the floating roof when the tank is empty and R.sub.1 is the position of the floating roof when the tank is full. As the images are registered (thanks to step A14), the pixel coordinates of these points are the same in all the images of the time series.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the features of: further comprising receiving metadata from the SAR device describing information about the SAR device, the metadata including an incidence angle of the SAR device. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specifically disclose, further comprising receiving metadata from the SAR device describing information about the SAR device, the metadata including an incidence angle of the SAR device.  De Franchis is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. De Franchis specifically discloses the features mentioned above that are not disclosed by Moya. It would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention as such a combination would allow for the invention to store information of not only the image backscatter data but also information about the sensor and its location from the object of interest. This metadata would allow for accurate determination of values and such a design would lead to a more efficient system with. 
 
Regarding claim 3, Moya further discloses
The method of claim 1, wherein the one or more measurements are generated by the neural network model (Paragraph 38, “These features can be (inherently) identified when training the classifier component 190, and the classifier component 190 can perform suitable computations with respect to pixel values in the segment when classifying the segment as representing an object or feature or not representing the object or feature.”; the classifier component is a neural network model.).  

Regarding claim 4,  the combination of Moya and De Franchis discloses
The method of claim 1. However, Moya fails to disclose wherein the object of interest is a floating roof container, and wherein the one or more measurements includes a fill amount of the floating roof container. 

De Franchis discloses, 
wherein the object of interest is a floating roof container (FIG. 4 is a schematic view illustrating reflections of SAR waves by a floating roof tank), and wherein the one or more measurements includes a fill amount of the floating roof container (Paragraph 22, “The routine process mainly comprises: 1) downloading and pre-processing a new radar acquisition over the AOI and registering it on top of the reference images generated during the initialization process, and 2) using the stored tank coordinates and dimensions to locate the tank in the new image, detect the position of its roof, and convert it to a liquid volume.” and Paragraph 26, “The output of the routine process is a collection of storage volume data and corresponding fill rates provided for individual tanks that can be aggregated over given geographical areas.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the feature of wherein the object of interest is a floating roof container and wherein the one or more measurements includes a fill amount of the floating roof container. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specify that the object of interest is a floating roof container and that the measurements include the fill amount of the floating roof container. De Franchis, specifically, is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention. Such a combination would provide a good usage of determining fill levels of floating roof containers, for the method disclosed by Moya in claim 1. Therefore, such a design would lead to a more enhanced system. 

Regarding claim 5, Moya further discloses
The method of claim 1, further comprising: receiving object metadata describing the object of interest, the object metadata including values indicating one or more dimensions of the object of interest (Paragraph 38, “Features of a segment that can impact whether the segment represents an object include, but are not limited to, size of the segment, shape of the segment, average intensity values of pixels in the segment, distribution of intensity values of pixels in the segment, etc. These features can be (inherently) identified when training the classifier component 190, and the classifier component 190 can perform suitable computations with respect to pixel values in the segment when classifying the segment as representing an object or feature or not representing the object or feature.”).

Regarding claim 6, the combination of Moya and De Franchis discloses
The method of claim 5. However, Moya fails to disclose wherein the one or more values includes a diameter of the object of interest. 

De Franchis discloses, 
wherein the one or more values includes a diameter of the object of interest (Paragraph 34, “The computing tool further outputs the longitude and latitude of the centers of the tanks of interest, as well as their dimensions (including their diameters when the tank are cylindrical).”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the feature of wherein the one or more values includes a diameter of the object of interest. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specify that the measurement values include a diameter of the object of interest. De Franchis, specifically, is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. De Franchis, discloses that the dimensions of the tanks, including their diameters, can be outputted by the computing tool to help determine the fill level and/or fill rates of the tanks.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention. Such a combination would be necessary in determining the fill level of tanks as the diameter of the tank is an essential measurement needed in determining the fill level and/or fill rates of floating roof tanks. Therefore, such a design would lead to a more enhanced system. 

Regarding claim 7, Moya further discloses
The method of claim 1, further comprising: dividing the SAR backscatter signature into a plurality of channels (Paragraph 24, “FIG. 1 illustrates an exemplary system 100 that is configured to assign labels to one or more segments of a SAR image, where the segments are determined based upon a speckle-reduced SAR image product. ”), each channel including data from a subset of a range of intensity values included in the SAR backscatter signature (Paragraph 35, “The segmentation component 170 therefore divides (segments) the artifact-reduced SAR image product 165 into a plurality of segments, thus producing superpixel image product 175. The superpixel image product 175, as noted above, comprises a plurality of segments 176, each comprising a respective boundary 177, where each segment includes pixels of the artifact-reduced SAR image product 165 found to be correlated by the pixel clustering operation (e.g., proximate pixels having a similar value) performed by the segmentation component 170.”); generating for each channel of the plurality of channels, a subset SAR backscatter signature including data from the channel (Paragraph 37, “The memory 152 additionally comprises a classifier component 190, which can receive the segmented SAR image 185 and assign at least one label to at least one segment in the segmented SAR image 185 based upon values of pixels in the at least one segment (e.g., one label is assigned to each pixel in the segment(s) 186). Further, since each SAR image in the registered stack 149 is segmented, the classifier component 190 can assign the at least one label to the at least one segment based upon a vector of pixel values, wherein a number of entries in the vector maps to a number of images in the stack 149.”); and generating the one or more feature based on the plurality of subset SAR backscatter signatures (Paragraph 37, “Pursuant to an example, the classifier component 190 can be configured to determine if a segment represents a particular type of vegetation based upon pixel values in the segment. When the classifier component 190 determines that the segment represents the particular type of vegetation, the classifier component can assign a label to the segment in the segmented SAR image 185 that indicates that the segment represents the particular type of vegetation.”).  

Regarding claim 8, Moya further discloses 
The method of claim 1, further comprising: modifying the SAR backscatter signature such that the object of interest is within a central portion of an image representing the SAR backscatter signature (Paragraph 38, “The classifier component 190 can be trained to perform a classification based upon labeled training data. For example, analyst(s) can manually identify segments of SAR images that represent an object, feature, or the like that is to be classified. Likewise, negative training data can be considered, where analyst(s) manually identify segments of SAR images that do not represent the object, feature, or the like that is to be classified. Features of a segment that can impact whether the segment represents an object include, but are not limited to, size of the segment, shape of the segment, average intensity values of pixels in the segment, distribution of intensity values of pixels in the segment, etc. These features can be (inherently) identified when training the classifier component 190, and the classifier component 190 can perform suitable computations with respect to pixel values in the segment when classifying the segment as representing an object or feature or not representing the object or feature.”; the “object of interest” would therefore be within the central portion of an image that is to be classified).  

Regarding claim 9, the combination of Moya and De Franchis discloses
The method of claim 1. However, Moya fails to disclose wherein the object of interest is a floating roof container, and wherein the coordinate values indicate coordinates for a points on the top, lid, and bottom of the floating roof container as represented in the SAR backscatter signature, the coordinate values indicating a distance from the respective point to the SAR device.

De Franchis discloses, 
wherein the object of interest is a floating roof container, and wherein the coordinate values indicate coordinates for a points on the top, lid, and bottom of the floating roof container as represented in the SAR backscatter signature (Paragraph 35, “The data thus obtained from step A11 are used to compute the boundaries of the Area of Interest (AOI). Such boundaries of the area of interest are for example computed as a polygon containing a set of neighboring tanks that can be seen on a single SAR image. The vertices of an AOI are identified by their geographic (longitude, latitude) coordinates.” and Paragraph 59, “The three black dots visible in each one of these images correspond, from left to right, to the strong reflections of the tank top rim (point T), the tank base (point B) and the tank floating roof (point R)”; Figs. 6a and 6b depict these coordinate points ), the coordinate values indicating a distance from the respective point to the SAR device (Paragraph 38, “The position of the AOI in the SAR image is computed thanks to the knowledge of the radar positions over time listed in the image metadata. Knowing the radar positions during the image acquisition, the computing tool converts the geographic coordinates (longitude, latitude, altitude) of a 3D point into the pixel coordinates (x, y) of its position in the SAR image”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the feature wherein the object of interest is a floating roof container, and wherein the coordinate values indicate coordinates for a points on the top, lid, and bottom of the floating roof container as represented in the SAR backscatter signature, the coordinate values indicating a distance from the respective point to the SAR device. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specify that the object of interest is a floating roof container and wherein the coordinate values indicate coordinates for a points on the top, lid, and bottom of the floating roof container as represented in the SAR backscatter signature. Moya also does not disclose that the coordinate values indicate a distance from the respective point to the SAR device. De Franchis, specifically, is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. De Franchis discloses that the longitudinal and latitudinal coordinate points for the top, lid and bottom of the floating roof tanks can be used to determine the fill level of the tanks. De Franchis also discloses the geographical coordinates also consider the radar’s position in respect to the object of interest. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention. Such a combination would provide a good usage and method of determining fill levels of floating roof containers by determining the coordinate points of the different parts of the floating roof tanks in respect to the SAR ‘s distance from the floating roof tanks. Therefore, such a design would lead to a more efficient system. 

Regarding claim 10, the same analysis and cited section for corresponding method claim 4 is applied. 

Regarding claim 11, the same analysis and cited section for corresponding method claim 1 is applied. 

Regarding claim 12, the same analysis and cited section for corresponding method claim 2 is applied. 

Regarding claim 13, the same analysis and cited section for corresponding method claim 4 is applied. 

Regarding claim 14, the same analysis and cited section for corresponding method claim 5 is applied. 

Regarding claim 15, the same analysis and cited section for corresponding method claim 6 is applied. 

Regarding claim 16, the same analysis and cited section for corresponding method claim 7 is applied. 

Regarding claim 17, the same analysis and cited section for corresponding method claim 3 is applied. 

Regarding claim 18, the same analysis and cited section for corresponding method claim 9 is applied. 

Regarding claim 19, the same analysis and cited section for corresponding method claim 10 is applied.

Regarding claim 20, the same cited section and rationale for method claim 1 is applied. 
Moya further discloses, A non-transitory computer readable storage medium, storing computer-readable instructions, that when executed by a processor of a computing system, causes the processor to (Paragraph 22, “As used herein, the terms “component”, “device”, and “system” are intended to encompass computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be performed when executed by a processor.”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648